United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20177
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        JESSE JUDE CARTER,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-519-ALL
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesse Jude Carter appeals his guilty-plea conviction under

18 U.S.C. § 922(g) for possession of a firearm by a convicted

felon. He argues that 18 U.S.C. § 922(g)(1) is unconstitutional on

its face and as applied because it does not require a showing of a

“substantial” effect on interstate commerce.     He acknowledges that

his claim is foreclosed by Fifth Circuit precedent and states that

he raises the claim to preserve it for possible Supreme Court

review.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Carter’s claim is foreclosed by circuit precedent. See United

States v. Cavazos, 288 F.3d 706, 712-13 (5th Cir.), cert. denied,

537 U.S. 910 (2002); United States v. Daugherty, 264 F.3d 513, 518

& n.12 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).

Accordingly, the district court's judgment is AFFIRMED.




                                2